NO.    13563

          I N THE SUPREME C U T O T E STATE O MONTANA
                           OR    F H         F

                                     1976



STATE O MONTANA, on t h e r e l a t i o n
       F
of S Y O R M. BOHRER, MILLER M T A
    EMU                             UU L
FIRE INSURANCE COMPANY, a c o r p o r a t i o n ;
and HOME INSURANCE COMPANY, a c o r p o r a t i o n ,

                              Relators,



THE DISTRICT COURT O THE SECOND JUDICIAL
                    F
DISTRICT O T E STATE O MONTANA, I N AND
          F H            F
F R THE COUNTY O SILVER BOW; and THE HON.
 O              F
A N L OLSEN, Judge t h e r e o f ,
 R OD




ORIGINAL PROCEEDING:

Counsel of Record:

      For R e l a t o r s :

              Poore, McKenzie, Roth, Robischon & Robinson,
               B u t t e , Montana
              Urban L. Roth argued, B u t t e , Montana

      For Respondents:

              G a r l i n g t o n , Lohn and Robinson, Missoula, Montana
              Gary L. Graham argued, Missoula, Montana
              Henningsen, P u r c e l l and Genzberger, B u t t e ,
               Montana
              James E. P u r c e l l argued, B u t t e , Montana
              C o r e t t e , Smith and Dean, B u t t e , Montana
              Schulz, David and Warren, D i l l o n , Montana
              Swanberg, Koby, Swanberg and Matteucci,
               Great F a l l s , Montana
              Raymond F. Koby Jr. argued, Great F a l l s , Montana



                                             Submitted:      October 27, 1976

                                                  Decided: N O V   1.7 1976
Filed:   ii"\i , ,Yib
             I
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

              This i s a n o r i g i n a l proceeding wherein r e l a t o r s seek

an appropriate w r i t t o overturn t h e respondent c o u r t ' s order

denying t h e i r motion t o withdraw a s p a r t i e s p l a i n t i f f i n a n

a c t i o n f i l e d i n respondent c o u r t e n t i t l e d :        "Seymour M.         Bohrer;

Miller Mutual F i r e I n s u r a n c e Company, a c o r p o r a t i o n ; and Home

I n s u r a n c e Company, a c o r p o r a t i o n , P l a i n t i f f s , v s . S t e v e C l a r k ,

d/b/a     S t e v e C l a r k C o n s t r u c t i o n ; S h a e f e r Plumbing   &   Sheet Metal,

Inc.;     L e v i t t C o n s t r u c t i o n Systems, I n c . ,   a c o r p o r a t i o n ; The

M a j e s t i c Company, a c o r p o r a t i o n , and Morgan D r i v e Away, a c o r -

p o r a t i o n , Defendants."         Counsel was h e a r d ex p a r t e and t h e matter

t a k e n under advisement.              Thereafter an order f o r an adversary

h e a r i n g was i s s u e d .   Such h e a r i n g was h e l d , b r i e f s i n o p p o s i t i o n

f i l e d , a l l c o u n s e l h e a r d i n o r a l argument, and t h e m a t t e r sub-

mitted f o r decision.

              I t a p p e a r s t h a t Bohrer f i l e d t h e above mentioned a c t i o n

i n h i s own name f o r l o s s s u s t a i n e d i n t h e amount o f $61,639.67

a g a i n s t t h e defendants.          On J u l y 23, 1975, The M a j e s t i c Company

moved t o compel Bohrer t o j o i n as n e c e s s a r y p a r t i e s any i n s u r -

a n c e company who was p a r t i a l l y o r e n t i r e l y s u b r o g a t e d t o @ i s

loss.       M i l l e r Mutual F i r e I n s u r a n c e Company and Home I n s u r a n c e

Company had p a i d $51,693 of t h i s l o s s , and p u r s u a n t t o t h e motion

a second amended c o m p l a i n t was f i l e d i n c l u d i n g t h e s e i n s u r e r s

as p l a i n t i f f s .   Thereafter these p l a i n t i f f insurers, r e l a t o r s

h e r e , moved t o withdraw a s p a r t i e s p l a i n t i f f , a t which t i m e t h e

c a s e had n o t been s e t f o r a p r e t r i a l h e a r i n g nor j u r y t r i a l .               On

September 23, 1976, t h e r e s p o n d e n t d i s t r i c t judge i s s u e d a n

o r d e r denying t h e motion t o withdraw.                    A f f i d a v i t s had been f i l e d

a l o n g w i t h t h i s motion and i n which t h e i n s u r e r s had r a t i f i e d t h e

a c t i o n of Bohrer and a g r e e d t o be bound by t h e outcome o f s u c h

litigation.
              The p a r t i e s t o t h i s o r i g i n a l p r o c e e d i n g a l l a g r e e

t h a t t h e language o f S t a t e e x r e l . Nawd's T.V.                  and A p p l i a n c e ,

Inc. v. D i s t r i c t Court,                  Mont.           ,   543 P.2d 1336, 32 S t .
Rep. 1 2 2 2 ( 1 9 7 5 ) , i s d e t e r m i n a t i v e t h a t a p a r t i a l l y s u b r o g a t e d

i n s u r e r c a n e l e c t t o be bound by r a t i f i c a t i o n , j o i n d e r , o r sub-

stitution.           F u r t h e r m o r e , t h e e l e c t i o n i s h i s a l o n e t o make and
t h e d i s t r i c t c o u r t i s g i v e n no d i s c r e t i o n i n d e c i d i n g whether

compliance w i t h Rule 1 7 , M.R.Civ.P.,                       w i l l be by j o i n d e r o r
ratification.

              The d e f e n d a n t s i n t h e a c t i o n i n t h e d i s t r i c t c o u r t a r g u e

t h a t r e l a t o r s should n o t p r e v a i l h e r e f o r two r e a s o n s :

              (1) The motion t o withdraw came t o o l a t e s i n c e t h e

i n s u r e r s e l e c t e d t o become p a r t i e s p l a i n t i f f i n t h e second amended
c o m p l a i n t , and t h e y a r e bound by t h a t e l e c t i o n .

              ( 2 ) R e t r o a c t i v e e f f e c t s h o u l d n o t be g i v e n t o t h e Nawd's

T.V.    ruling.
              The c r u c i a l language o f Rule 1 7 , M.R.Civ.P.                     states:

             " * * * No a c t i o n s h a l l be d i s m i s s e d on t h e ground
             t h a t i t i s n o t p r o s e c u t e d i n t h e name of t h e r e a l
             p a r t y i n i n t e r e s t u n t i l a r e a s o n a b l e t i m e h a s been
             a l l o w e d a f t e r o b j e c t i o n f o r r a t i f i c a t i o n of commence-
             ment of t h e a c t i o n by, o r j o i n d e r o r s u b s t i t u t i o n o f ,
             t h e r e a l p a r t y i n i n t e r e s t ; and s u c h r a t i f i c a t i o n ,
             j o i n d e r , o r s u b s t i t u t i o n s h a l l have t h e s a m e e f f e c t
             a s i f t h e a c t i o n had been commenced i n t h e name o f
             the real party i n interest."                        (Emphasis s u p p l i e d . )

             A s c a n e a s i l y be s e e n , t h e p l a i n i m p o r t o f t h i s l a n g u a g e

g i v e s t h e real p a r t y i n i n t e r e s t t h e o p t i o n of binding himself
by r a t i f i c a t i o n , j o i n d e r , - s u b s t i t u t i o n .
                                             or                            This option w a s

n o t g r a n t e d by t h e Nawd's T.V.             d e c i s i o n b u t by Rule 1 7 , M.R.
Civ.P.,      when i t was amended i n 1968.
             T h i s r u l e d o e s n o t p r o v i d e any l a n g u a g e s t a t i n g t h a t
once a r e a l p a r t y i n i n t e r e s t h a s chosen one o f t h e t h r e e p o s s i b l e
means o f b i n d i n g h i m s e l f t o t h e a c t i o n , he i s b a r r e d from chang-

i n g h i s mind and p r o c e e d i n g i n a n o t h e r manner.             A s pointed o u t
i n Nawd's T.V.          t h i s e l e c t i o n belongs t o t h e real p a r t y i n

i n t e r e s t , and t h e o n l y a u t h o r i t y i n t h e d i s t r i c t c o u r t i s t o

make s u r e o n e of t h e t h r e e , r a t i f i c a t i o n , j o i n d e r , o r sub-

s t i t u t i o n , i s adhered t o a f t e r o b j e c t i o n h a s been made under

Rule 17.

             T h i s o p t i o n a s t o which means t h e r e a l p a r t y i n i n t e r e s t

w i s h e s t o proceed b e l o n g s s o l e l y t o him.            W e hold t h a t o r d i n a r i l y

he i s e n t i t l e d t o change h i s mind and proceed under any o f t h e

t h r e e means, even though he h a s made a p r e v i o u s e l e c t i o n , a s

l o n g a s s u c h a c t i o n on h i s p a r t i s prompt and h a s no p r e j u d i c i a l

e f f e c t on any p a r t y t o t h e a c t i o n .

             I n t h i s c a s e t h e p a r t i a l l y s u b r o g a t e d i n s u r e r s had j o i n e d

a s p a r t i e s p l a i n t i f f i n t h e second amended c o m p l a i n t , b u t p r i o r

t o t h e s c h e d u l i n g of a p r e t r i a l h e a r i n g o r t r i a l .     They f i l e d

a f f i d a v i t s o f r a t i f i c a t i o n and moved t o withdraw a s p a r t i e s p l a i n -

tiff.      Through s u c h r a t i f i c a t i o n t h e s e i n s u r e r s w e r e bound t o

t h e a c t i o n under Rule 1 7 , M.R.Civ.P.                  The d e f e n d a n t s a r e n o t

s u b j e c t e d t o p o s s i b l e d o u b l e j e o p a r d y , and w e p e r c e i v e no p r e j u -

d i c e t o d e f e n d a n t s due t o r e l a t o r s ' a c t i o n .

             T h e r e f o r e t h e o r d e r of t h e d i s t r i c t c o u r t i s v a c a t e d .

A new o r d e r s h a l l i s s u e g r a n t i n g t h e motion of r e l a t o r s .           This

opinion s h a l l c o n s t i t u t e a w r i t of supervisory c o n t r 1 f o r t h e
                                                                                     P
g u i d a n c e of t h e d i s t r i c t c o




W e concur:                                 /